          Case 2:17-cr-00037-FB Document 697 Filed 04/29/20 Page 1 of 6




Michael D. Zimmerman (3604)
Troy L. Booher (9419)
Dick J. Baldwin (14587)
ZIMMERMAN BOOHER
341 South Main Street, Fourth Floor
Salt Lake City, Utah 84101
mzimmerman@zbappeals.com
tbooher@zbappeals.com
dbaldwin@zbappeals.com
(801) 924-0200

Attorneys for Claud R. Koerber

                            UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

UNITED STATES OF AMERICA,                          RENEWED EMERGENCY MOTION
                                                   FOR COMPASSIONATE RELEASE
       Plaintiff,                                  AND REDUCTION OF SENTENCE
                                                   UNDER 18 U.S.C. § 3582(c)(1)(A)(i)
v.                                                 (INDICATIVE RULING UNDER
                                                   F.R.Crim.P. 37)
CLAUD R. KOERBER,
                                                   Case No. 2:17-cr-00037-FB-1
       Defendant.                                  District Judge Frederic Block



       Claud “Rick” Koerber, an inmate currently housed at Terminal Island, previously moved

this court for an indicative ruling that it would order his immediate home confinement due to his

high risk of severe illness or death from COVID-19. The court denied the motion without

prejudice, concluding that Rick had not shown extraordinary and compelling reasons for home

confinement, and invited a renewed motion should circumstances change. Circumstances have

changed. The BOP has lost control of the disease at Terminal Island where 54% of the inmates

have tested positive for COVID-19. Rick hereby renews his motion and incorporates the

arguments from his initial motion.
          Case 2:17-cr-00037-FB Document 697 Filed 04/29/20 Page 2 of 6




       To be clear, Rick does not seek a windfall in the form of home confinement for the

duration of his sentence. He seeks protection from the risk that his sentence could become a

death sentence. Consequently, in addition to seeking an order releasing him for home

confinement, he alternatively requests the court order his home confinement under conditions

that would allow the court, at some future date, to re-evaluate Rick’s risk to the disease and order

his return to Terminal Island once this court is assured he can be safely incarcerated there.

                                           Background

       At the time of this writing, the BOP reports that 570 inmates out of the 1,055 housed at

Terminal Island (and 10 staff members) have tested positive for COVID-19. See COVID-19

Coronavirus, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Apr. 29, 2020).

That means 54% of inmates held at Terminal Island currently have the virus.

       On April 2nd, the Attorney General issued a memorandum reiterating his prior guidance

for BOP to expand the use of home confinement. He determined that certain facilities had been

materially affected by the outbreak, including but not limited to, FCI Oakdale, FCI Danbury, and

FCI Elkton. At that point in time, FCI Oakdale had reported 11 inmates testing positive, FCI

Danbury had reported 9 inmates testing positive, and FCI Elkton had reported 2 inmates testing

positive. Nearly one month later, FCI Oakdale still only reports 11 inmates testing positive; FCI

Danbury now reports 18 inmates testing positive, and FCI Elkton reports 49 inmates testing

positive. Id. Combined, the three facilities that the Attorney General identified as requiring

dramatic action have a total of 78 cases. Terminal Island currently has more than 7 times that

amount.




                                                 2
           Case 2:17-cr-00037-FB Document 697 Filed 04/29/20 Page 3 of 6




       Less than three weeks ago (April 10th), when Rick initially filed his motion, the prison

had not yet reported a single infection. By the time the prior motion was fully briefed—5 days

later (April 15th)—BOP reported that 9 inmates at Terminal Island had tested positive, and one

inmate had died. And when the court denied the motion—just 5 more days later (April 20th)—

BOP reported that 33 inmates at Terminal Island had tested positive, and two inmates had died.

       As if on cue, the rate of infection at Terminal Island has exploded in the days since the

court’s order, increasing more than 1,600% in just over a week. BOP is currently reporting that

570 inmates at Terminal Island have tested positive. BOP also reports that only 1,534 inmates

have tested positive system-wide, in 45 BOP facilities and 18 residential reentry centers. In other

words, Terminal Island is just one of 63 affected locations but it accounts for more than one-third

of the inmate infections in the entire federal prison system.

       Additionally, the Warden at Terminal Island still has not responded to Rick’s initial

request for release on home confinement, submitted via counsel by email on March 27, 2020.

That was 32 days ago.

                                            Argument

       This court should grant Rick’s motion, ordering his immediate home confinement under

18 U.S.C. § 3582(c)(1)(A)(i). 1

       The court denied Rick’s prior motion without prejudice, explaining that Rick had not

presented extraordinary and compelling reasons for release on home confinement, but invited a

renewed motion if circumstances changed. That had been the government’s position as well—it

       1
          The exhaustion requirement has now been satisfied. As explained in greater detail in the
reply memorandum supporting Rick’s prior motion, his counsel submitted the initial request for
release on home confinement on March 27, 2020. More than 30 days have now lapsed, which
satisfies the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A).


                                                 3
          Case 2:17-cr-00037-FB Document 697 Filed 04/29/20 Page 4 of 6




argued that Rick had not shown extraordinary and compelling reasons for his release because

BOP was undertaking extraordinary efforts to control the situation and because Rick’s claims

about the conditions at Terminal Island and about his own health were not credible. The

government’s callous position has aged poorly. And this court should not double down on the

government’s mistaken predictions about how the BOP would control the disease.

       The government urged this court to decline to grant Rick’s motion because the BOP had

implemented an action plan, has dealt with disease outbreaks in the past, and is in the best

position to deal with the crisis. (ECF 690 at 2, 14-15.) In the space of two short weeks, those

assertions have proven hollow. At the time of writing, Terminal Island has the greatest number

of inmates testing positive in the entire federal system, by nearly 300. The second most infected

facility, Fort Worth FMC, reports just 298 inmates testing positive. And Fort Worth FMC houses

500 more inmates than Terminal Island. BOP has lost control of the disease at Terminal Island,

where more than half of the inmates are now infected.

       The government also urged this court to deny Rick’s motion because “[t]he prison yard

rumors Koerber repeats in his brief are myths, and the BOP is working to address this

misreporting and misinformation.” (ECF 690 at 14.) They were not myths, and the government’s

dismissiveness should give this court pause. As now confirmed by the BOP’s reports, Rick’s

assertions were credible and prescient. The court should not ignore the growing catastrophe at

Terminal Island.

       Finally, although this point was argued in the reply memorandum supporting Rick’s

initial motion, it bears repeating: Rick has presented evidence of his current medical risks. He

presented the court with a letter from a doctor at the clinic where he was a patient, which



                                                 4
           Case 2:17-cr-00037-FB Document 697 Filed 04/29/20 Page 5 of 6




confirms he is at risk based on his medical history. That letter was written this month. And he

presented medical records to support the doctor’s assertions in that letter. Moreover, BOP

designated him for confinement at a level 3 care facility, further confirming that he has health

risks.

         Rick’s risk of severe illness or death from COVID-19 is an extraordinary and compelling

reason to order his home confinement in light of BOP’s complete failure to contain the outbreak

at Terminal Island. For those reasons—and those stated in his prior motion seeking release on

home confinement—this court should issue an indicative ruling in Rick’s favor.

                                            Conclusion

         This court should enter an indicative ruling explaining that it would order Rick’s

immediate home confinement if the court of appeals remands for that purpose. Alternatively, it

should issue such an order subject to conditions that would allow this court, at some future date,

to re-assess the situation and order Rick’s return to Terminal Island once the court is assured that

Rick can be incarcerated there safely.

         DATED this 29th day of April, 2020.

                                                  ZIMMERMAN BOOHER

                                                  s/ Dick J. Baldwin
                                                  Michael D. Zimmerman
                                                  Troy L. Booher
                                                  Dick J. Baldwin
                                                  Attorneys for Defendant Claud R. Koerber




                                                  5
         Case 2:17-cr-00037-FB Document 697 Filed 04/29/20 Page 6 of 6




                                     Certificate of Service

      This is to certify that on the 29th day of April, 2020, I caused the foregoing to be served

on the following via CM/ECF:

      Aaron B. Clark (aaron.clark@usdoj.gov)
      Ruth J. Hackford-Peer (ruth.hackford-peer@usdoj.gov)
      Ryan D. Tenney (ryan.tenney@usdoj.gov)
      Tyler L. Murray (tyler.murray2@usdoj.gov)
      U.S. ATTORNEY’S OFFICE
      Attorneys for Plaintiff United States of America

      Robert K. Hunt (robert_hunt@fd.org)
      Scott K. Wilson (scott_wilson@fd.org)
      Daphne A. Oberg (daphne_oberg@fd.org)
      Bretta Pirie (bretta_pirie@fd.org)
      Jessica Stengel (jessica_stengel@fd.org)
      Kathryn Neal Nester (kathy_nester@fd.org)
      UTAH FEDERAL DEFENDER OFFICE
      Attorneys for Claud R. Koerber

      Mary Schuman (mary_schuman@utp.uscourts.gov)
      U.S. PROBATION/PRETRIAL

      Victim Witness Coordinator (candelaria.bennett@usdoj.gov)
      US Attorney’s Office



                                                s/ Dick J. Baldwin




                                                6
